DETAILED ACTION
	The receipt is acknowledged of applicant’s response to final office action and request for RCE filed 01/19/2022.

	Claims 1, 2, 5, 8, 10-12 and 27-28 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8, 10-12 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (WO 2015/034822, of record) in view of any of the article by Ergometrine (from “Indian Medical Gazette”, currently provided), the article by Dahlof et al. (“Systemic adsorption of adrenaline after aerosol, eye-drop and subcutaneous administration to healthy volunteers”, currently provided), or the article by
Young et al. (“Pressurized Pharmaceutical Aerosols for Inhalation Therapy”), currently
provided), and the above combination further in view of Hill (2007/0293582, of record), Rawas-Qalaji et al. (US 2007/0202163, of record), and Carver et al. (US 2010/0291160, IDS filed 10/17/2019).

Applicant Claims 
Claim 1 is directed to a method of treating at least one of anaphylaxis, anaphylactic shock, sepsis, or septic shock, the method comprising:
providing at least a first dosage of a liquid 1-epinephrine formulation to a patient by dispensing said first dosage into or past the nasal mucosa inside the nose, and
administering at least a second dosage of the liquid 1-epinephrine formulation sublingually 
wherein the liquid 1-epinephrine formulation is adapted for transmucosal absorption, and 
blood pressure is raised in the patient.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Fleming teaches method of treating anaphylaxis or anaphylactic shock by administering an intranasal composition comprising epinephrine (title, abstract). The intranasal composition comprises 1-50 mg epinephrine (¶ 0034). The composition is applied to the mucosal surface of the nasal cavity by inhaler or spray (¶¶ 0056, 0167). The composition can be in the form of liquid (¶¶ 0146, 0209). The anti-anaphylactic dose of epinephrine is from 0.1-10 mg (¶ 0021). The unite dose can be repeated every 5 to 20 minutes as necessary (¶¶ 0022, 0028). The intranasal administration treats patients with hypotension, and increases arterial blood pressure. Hypotension can be due to septic shock (¶¶ 0054, 0055, 0161; claim s 66-68). Intranasal epinephrine is administered prior to arrival of professional medical help (¶ 0166). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Fleming teaches multiple doses of epinephrine administered from inhaler or sprayer, and while teaches intranasal administration to the nasal mucosa that would inevitably permits oral mucosal delivery that may spread to sublingual area, the reference does not explicitly teach second dose of epinephrine is administered to the buccal or sublingual mucosa as claimed by claim 1.
Ergometrine teaches administering adrenaline (epinephrine) solution by 
Dahlof teaches both repeated nasal inhalation and repeated oral inhalation, i.e. buccal delivery, of adrenaline to treat upper airway hyper-reactive conditions, and teaches nasal inhalation of adrenaline is similar to oral inhalation but long lasting (see the entire document, and in particular abstract).
Young teaches pressurized aerosol to deliver epinephrine by oral inhalation that has improved stability of the drug and uniformity of dosage. Young teaches device adapted for both nasal and oral inhalation, i.e. buccal delivery (see the entire document and in particular page 72, left column; page 793, right column; and page 74; Fig.1).
Hill teaches treating anaphylaxis using different dosage forms so that if first and second dosage forms are ineffective or not tolerated, ephedrine is continued to be administered via alternate route of administration (¶ 0007). The reference teaches the first and second dose are injection, and the following doses are sublingual (0017).
Rawas-Qalaji teaches buccal route of administration could be useful for drug administration to unconscious patient, and buccal mucosa has low enzymatic activity relative to nasal mucosa, thus potential for drug inactivation due to biochemical degradation is less rapid and less extensive than nasal route (¶¶ 0005, 0006). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat anaphylaxis and raise the blood pressure using repeated intranasal or buccal doses of epinephrine that can be in liquid form as taught by Fleming combined by any of Ergometrine, Dahlof or Young that teach  administering repeated doses of epinephrine, nasal and buccal, and use alternate route to administer a subsequent dose, other than route used to administer the first dose, such as sublingual dose as taught by Hill. One would have been motivated to do so 
Further one having ordinary skill in the art would have selected buccal delivery route for a subsequent epinephrine dose following the liquid nasal epinephrine dose taught by combination of the above references because Rawas-Qalaji teaches buccal route of administration could be useful for drug administration to unconscious patient, and buccal mucosa has low enzymatic activity relative to nasal mucosa, thus potential for drug inactivation due to biochemical degradation is less rapid and less extensive than nasal route. One would reasonable expect effective treatment of anaphylaxis using liquid nasal administration of epinephrine followed by sublingual or buccal administration of epinephrine.
Furthermore, one having ordinary skill in the art before the effective fling date of the present invention would have replaced the subsequent sublingual or buccal doses by liquid sublingual or buccal doses taught by Carver because Carver teaches sublingual doses can equivalently be tablet or liquid, and both are easily administered and can be used to treat anaphylaxis using epinephrine and because the liquid dose would be available and handy after administering the first nasal dose.
Regarding the limitation liquid formulation as claimed by claim 1, Fleming and Carver both teach liquid nasal formulation. 

Regarding claim 5 that the method is performed until emergency medical service arrive, Fleming teaches intranasal epinephrine is administered prior to arrival of professional medical help.
Regarding claim 8 that a third dose is provides, Fleming teaches repeating the dose as necessary that implies third dose.
Regarding claims 10-12 that the first dose and second dose comprises 1-50 mg epinephrine, comprises 1-15 mg epinephrine, and comprises 2-8 mg epinephrine, respectively, Fleming teaches the intranasal composition comprises 1-50 mg epinephrine (¶ 0034), and anti-anaphylactic dose of epinephrine is from 0.1-10 mg (¶ 0021). The same dose is used as first and second dosage.
Regarding claims 27 and 28 that epinephrine is dispensed into the nasal mucosa prior to administering epinephrine to the buccal or sublingual, or vice versa, as claimed by claims 27 and 28, respectively, it is only two sequence of administering the medication, one claimed by claim 27 and the other by claim 28, and it had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. Note that applicants did not show superior or unexpected results of one sequence of administration versus the other. Using different routes of administering epinephrine sequentially is known in the art and taught by the cited references.
Absent any evidence to the contrary, and based upon the teachings of the prior .

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. § 103
Applicant disagrees with the examiner’s assertion in response to Applicant’s arguments filed November 17, 2020, that “the claim does not require ‘to administer dosages of the same liquid formulation intranasally as well as sublingually or buccally’, as applicant asserts.” Office Action, pg. 10. The Examiner appears to be misreading the claims. Claim 1 recites a first dosage of “a liquid l-epinephrine formulation” in line 3 and a second dosage of “the liquid l-epinephrine formulation” in line 5. (Emphasis added.) The phrase “a liquid l-epinephrine formulation” in line 3 of claim 1 provides antecedent basis for “the” liquid l-epinephrine formulation recited in line 5, as well as line 7, of claim 1. Only one liquid l-epinephrine formulation is claimed, and both the first dosage and the second dosage are from the one formulation. combination of cited references still do not teach or suggest administering the same liquid formulation intranasally as well as sublingually or buccally.

This argument is moot in view of the new ground of rejection citing Ergometrine, Dahlof and Young that all teach administering the same intranasal dose of epinephrine by different route, e.g. to the buccal mucosa. Further, both Hill and Rawas-Qalaji teaches administering subsequent does of epinephrine sublingually, or to the buccal mucosa. Combination of the cited references teaches the claimed method of administration.

Applicant argues that the, specifically, the Examiner acknowledges that “Fleming 	 does not teach subsequently administering epinephrine formulation sublingually or buccally.” Office Action, pg. 6. The Examiner cites Hill for curing the deficiencies of Fleming. Hill discloses buccal, lingual, and sublingual dosage forms, none of which is a liquid. Hill, para. [0043]-[0045]. Accordingly, Hill can provide no motivation to modify Fleming to administer a liquid formulation, and definitely not to administer dosages of the same liquid formulation intranasally as well as sublingually or buccally, 

In response to this argument, it is noted that Fleming clearly teaches the unite dose can be repeated every 5 to 20 minutes as necessary (¶¶ 0022, 0028). Combination of Fleming with the secondary references teaches subsequent liquid sublingual dose, as set forth in this office action. Fleming suggests liquid formulation at paragraphs [0146], [0209]. Hill is relied upon for solely teaching repeated doses of epinephrine, and teaching the use of alternate route to administer a subsequent dose, other than route used to administer the first dose, such as sublingual dose used when the first dose was injection. In any event, liquid sublingual dose is taught by Carver as easy to administer and as equivalent to the tablet, which would have motivated one skill in the art to successfully administer second liquid sublingual dose that is available and handy after administering the first nasal dose. It is noted that applicant argues against Hill reference individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that applicant argues against Fleming reference individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Rawas- Qalaji is directed to “fast-disintegrating epinephrine tablets.” Rawas-Qalaji, Title. Rawas-Qalaji makes no mention of any formulation other than tablets, and certainly not the claimed “liquid l-epinephrine formulation.” Accordingly, Rawas-Qalaji can provide no 

In response to this argument, it is argued that Rawas-Qalaji is relied upon for teaching buccal route of administration could be useful for drug administration to unconscious patient, and buccal mucosa has low enzymatic activity relative to nasal mucosa, thus potential for drug inactivation due to biochemical degradation is less rapid and less extensive than nasal route. Rawas-Qalaji suggests combination of buccal administration instead of nasal administration which would have motivated one skilled in the art to administer a buccal dose following initial nasal dose of Fleming and as suggested by Ergometrine, Dahlof or Young. Regarding the liquid epinephrine formulation, Carver teaches sublingual dosage form that can be in the form of tablet or liquid. Liquid sublingual dose is taught by Carver as easy to administer and as equivalent to the tablet, which would have motivated one skill in the art to successfully administer second liquid sublingual dose that is available and handy after administering the first nasal dose. The combination of the cited references would have suggested successful liquid sublingual dosage form administered subsequent to the liquid nasal administration to the nasal mucosa as instantly claimed. One skilled in the art does not have to combine the references for the reasons for which applicants may had combined. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. Further, it is noted that applicant argues against Rawas-Qalaji In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that even if Carver discloses that a liquid sublingual dose is easy to administer, as the Examiner argues, Carver provides no teaching or suggestion that a liquid sublingual formulation could also be used for nasal administration. Again, Carver provides no motivation to modify the combination of Fleming, Hill, and Rawas-Qalaji to administer dosages of the same liquid formulation intranasally as well as sublingually or buccally, as claimed. One of skill, who read Carver, would have no expectation of doing so successfully.

In response to this argument, it is argued that the claim does not require “to administer dosages of the same liquid formulation intranasally as well as sublingually or buccally”, as applicant assert. Further Carver is relied upon to show that tablet and liquid sublingual formulations are equally easy to administer to the patient. Carver satisfied the purpose for which it is applied. Combination of the cited references would have successfully led one having ordinary skill in the art to successfully achieve the present invention. 

Applicant argues that, in sum, the combination of cited references provides no teaching or suggestion that one “liquid l-epinephrine formulation” could be administered both “into or past the nasal mucosa inside the nose” and “sublingually or buccally inside said patient’s mouth.” No cited reference mentions both of intranasal and sublingual or buccal administration, so no cited reference teaches or suggests that one epinephrine formulation would be suitable for intranasal as well as sublingual or buccal administration. The combination of cited references does not provide any guidance to one of skill in the art on how—or even if it would be possible—to effectively use one formulation for both claimed routes of administration. One of skill, who read the cited references, would have no motivation to modify Fleming to administer one liquid epinephrine formulation via intranasal and sublingual/buccal routes of administration. Certainly, one would have no expectation of doing so successfully.

In response to this argument, it is argued Fleming teaches repeated intranasal epinephrine administration, Hill and Rawas-Qalaji are relied upon for teaching subsequent sublingual epinephrine, and Carver teaches liquid sublingual dosage form In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some 
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
It is further argued that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would have administered subsequent buccal or sublingual dose of epinephrine because Fleming desired to provide repeated subsequent doses of epinephrine and because Hill teaches that using different dosage forms such as sublingual following the first dose compensates for if first dosage form 

Dependent claims 2, 5, 8, 10-12, 27, and 28
Applicant argues that “If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious.” M.P.E.P. § 2143.03 (citing In re Fine, 837 F.2d 1071 (Fed. Cir.1988)). Thus, claims 2, 5, 8, 10-12, 27, and 28, which depend from nonobvious independent claim 1, are also nonobvious. 

In response to this argument, it is argued that claim 1 is obvious for all the reasons discussed above. Each of the dependent claims is taught either explicitly or implicitly by the cited references as set forth in this office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./